         Case 4:19-cv-00490-MWB-SES Document 2 Filed 03/22/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


JESUS OROZCO ARROYO,                    :      CIVIL NO.: 4:19-CV-00490
                                        :
               Petitioner,              :
                                        :      (Judge Brann)
         v.                             :
                                        :      (Chief Magistrate Judge Schwab)
WARDEN CLAIR DOLL, et al.,              :
                                        :
               Respondents.             :


                                       ORDER
                                     March 22, 2019

         IT IS ORDERED that:

         1.    The petitioner having paid the filing fee the petition is now DEEMED

filed.


         2.    The respondent shall show cause on or before April 12, 2019 why the

petitioner should not be granted habeas corpus relief;


         3.    The petitioner may file a reply to the response to the show cause order

within 14 days of its filing;


         4.    A determination as to whether the petitioner shall be produced for a

hearing will be held in abeyance pending the filing of a response;
      Case 4:19-cv-00490-MWB-SES Document 2 Filed 03/22/19 Page 2 of 2




      5. The Clerk is directed to serve a copy of the petition and this Order on the

United States Attorney and to note the address of the United States Attorney on the

front of the docket sheet in this case. All documents filed by the parties and by the

court shall be served upon the United States Attorney.




                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Chief Magistrate Judge




                                          2
